                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE               )
COMMISSION,                           )
                                      )
                 Plaintiff,           )   CIVIL ACTION NO.
                                      )   12-11669-DPW
                                      )
           v.                         )
                                      )
                                      )
MICHAEL LU,                           )
                                      )
                 Defendant.           )


          FINAL-DEFAULT-JUDGMENT AS TO DEFENDANT MICHAEL LU
                          September 6, 2019

     The Securities and Exchange Commission (“Commission”)

having filed a Complaint, and defendant Michael Lu (“Lu”) having

failed to answer, plead or otherwise defend in this action; a

default having been entered against him on December 4, 2014; and

the Court having determined that Lu is not an infant,

incompetent person or in the military service of the United

States:

                                 I.

     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant

Lu is permanently restrained and enjoined from violating,

directly or indirectly, Section 10(b) of the Securities Exchange

Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule

10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
any means or instrumentality of interstate commerce, or of the

mails, or of any facility of any national securities exchange,

in connection with the purchase or sale of any security:

     (a)   to employ any device, scheme, or artifice to defraud;

     (b)   to make any untrue statement of a material fact or to

           omit to state a material fact necessary in order to

           make the statements made, in the light of the

           circumstances under which they were made, not

           misleading; or

     (c)   to engage in any act, practice, or course of business

           which operates or would operate as a fraud or deceit

           upon any person.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Lu’s officers, agents, servants, employees, and

attorneys; and (b) other persons in active concert or

participation with Defendant Lu or with anyone described in (a).

                                II.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Lu is permanently restrained and enjoined from

violating Section 17(a) of the Securities Act of 1933 (the

“Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of

                                 2
any security by the use of any means or instruments of

transportation or communication in interstate commerce or by use

of the mails, directly or indirectly:

     (a)   to employ any device, scheme, or artifice to defraud;

     (b)   to obtain money or property by means of any untrue

           statement of a material fact or any omission to state

           a material fact necessary in order to make the

           statements made, in light of the circumstances under

           which they were made, not misleading; or

     (c)   to engage in any transaction, practice, or course of

           business which operates or would operate as a fraud or

           deceit upon the purchaser.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Lu’s officers, agents, servants, employees, and

attorneys; and (b) other persons in active concert or

participation with Defendant Lu or with anyone described in (a).

                               III.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Lu is permanently restrained and enjoined from

violating Section 5 of the Securities Act [15 U.S.C. § 77e] by,




                                 3
directly or indirectly, in the absence of any applicable

exemption:

     (a)     Unless a registration statement is in effect as to a

             security, making use of any means or instruments of

             transportation or communication in interstate commerce

             or of the mails to sell such security through the use

             or medium of any prospectus or otherwise;

     (b)     Unless a registration statement is in effect as to a

             security, carrying or causing to be carried through

             the mails or in interstate commerce, by any means or

             instruments of transportation, any such security for

             the purpose of sale or for delivery after sale; or

     (c)     Making use of any means or instruments of

             transportation or communication in interstate commerce

             or of the mails to offer to sell or offer to buy

             through the use or medium of any prospectus or

             otherwise any security, unless a registration

             statement has been filed with the Commission as to

             such security, or while the registration statement is

             the subject of a refusal order or stop order or (prior

             to the effective date of the registration statement)

             any public proceeding or examination under Section 8

             of the Securities Act [15 U.S.C. § 77h].



                                   4
     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Lu’s officers, agents, servants, employees, and

attorneys; and (b) other persons in active concert or

participation with Defendant Lu or with anyone described in (a).

                               IV.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Lu is permanently restrained and enjoined from

violating Section 15(a) of the Securities Exchange Act [15

U.S.C. § 78o(a)], by using mails, or any means or

instrumentality of interstate commerce, to effect transactions

in, or to induce or attempt to induce the purchase or sale of,

securities without being registered as a broker or dealer or

associated with a registered broker or dealer in accordance with

Section 15(b) of the Exchange Act, [15 U.S.C. § 78o(b)].

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant Lu’s officers, agents, servants, employees, and

attorneys; and (b) other persons in active concert or

participation with Defendant Lu or with anyone described in (a).

                                5
                                V.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant Lu is liable for disgorgement of $608,013.10,

representing profits gained from his unlawful conduct, together

with prejudgment interest thereon in the amount of $183,129.90,

for a total of $791,143.   Defendant shall satisfy this

obligation by paying $791,143 to the Commission within 14 days

after entry of this Final Judgment.   This obligation is joint

and several with that imposed this day as to the Defendant May’s

International.

     Defendant Lu may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire

instructions upon request.   Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay

by certified check, bank cashier’s check, or United States

postal money order payable to the Commission, which shall be

delivered or mailed to

     Enterprise Services Center
     Accounts Receivable Branch
     6500 South MacArthur Boulevard
     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this Court; Michael Lu as a




                                 6
defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

     Defendant shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the

Commission’s counsel in this action.   By making this payment,

Defendant relinquishes all legal and equitable right, title, and

interest in such funds and no part of the funds shall be

returned to Defendant.

     The Commission shall hold the funds (collectively, the

“Fund”) and may propose a plan to distribute the Fund subject to

the Court’s approval.    The Court shall retain jurisdiction over

the administration of any distribution of the Fund.   If the

Commission staff determines that the Fund will not be

distributed, the Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

     The Commission may enforce the Court’s judgment for

disgorgement and prejudgment interest by moving for civil

contempt (and/or through other collection procedures authorized

by law) at any time after 14 days following entry of this Final

Judgment.   Defendant shall pay post judgment interest on any

delinquent amounts pursuant to 28 U.S.C. § 1961.

                                 VI.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Lu shall pay a civil penalty in the amount of $608,013.10 to the

                                   7
Commission pursuant to Section 20(d) of the Securities Act [15

U.S.C. § 77t(d)] and Section 21(d)(3) of the Securities Exchange

Act [15 U.S.C. § 78u(d)(3)].   Defendant Lu shall make this

payment within 14 days after entry of this Final Judgment.

     Defendant Lu may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire

instructions upon request.     Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm.   Defendant Lu may also

pay by certified check, bank cashier’s check, or United States

postal money order payable to the Commission, which shall be

delivered or mailed to

     Enterprise Services Center
     Accounts Receivable Branch
     6500 South MacArthur Boulevard
     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this Court; Michael Lu as a

defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

     Defendant Lu shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the

Commission’s counsel in this action.   By making this payment,

Defendant Lu relinquishes all legal and equitable right, title,

and interest in such funds and no part of the funds shall be


                                   8
returned to Defendant.    The Commission shall send the funds paid

pursuant to this Final Judgment to the United States Treasury.

Defendant Lu shall pay post-judgment interest on any delinquent

amounts pursuant to 28 USC § 1961.

                                VII.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant

to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)]

and Section 20(e) of the Securities Act [15 U.S.C. § 77t(e)],

Defendant Lu is prohibited from acting as an officer or director

of any issuer that has a class of securities registered pursuant

to Section 12 of the Exchange Act [15 U.S.C. § 78l] or that is

required to file reports pursuant to Section 15(d) of the

Exchange Act [15 U.S.C.

§ 78o(d)].

                                VIII.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

Court shall retain jurisdiction of this matter for the purposes

of enforcing the terms of this Final Judgment.




                                /s/ Douglas P. Woodlock_________
                                DOUGLAS P. WOODLOCK
                                UNITED STATES DISTRICT JUDGE




                                  9
